UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2011 ————— AMBIENT CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 0-23723 98-0166007 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS, 02459 (Address of Principal Executive Office) (Zip Code) (617)- 332-0004 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Ambient Corporation (the “Company”) has attached hereto as Exhibit99.1 a press release containing a preliminary review of its financial performance for the first quarter of 2011. At this time, the Company is finalizing its financial results for the first quarter of 2011 and will report those resultson or beforeMay 16, 2011. The results described in the attached press release are estimated, preliminary and may change. Since the Company has not completed the normal quarterly closing and review procedures for the quarter ended March31, 2011, and subsequent events may occur that require adjustments to these results, there can be no assurance that the final results for the quarter ended March31, 2011 will not differ materially from these estimates. These estimates should not be viewed as a substitute for full interim financial statements prepared in accordance with GAAP. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS Exhibit 99.1 – Press Release Issued on April 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 29, 2011 AMBIENT CORPORATION By: /s/JOHN J. JOYCE John J. Joyce Chief Executive Officer
